       Case 1:18-cv-03456-AJN-GWG Document 39 Filed 02/06/19 Page 1 of 1

                                                                                                                   Reshma Khanna | Associate
                                                                                          Direct 646.292.8765 | rkhanna@goldbergsegalla.com




                                                  February 6, 2019


VIA ELECTRONIC FILING
The Honorable Judge Alison J. Nathan
U.S. District Court Southern District of New York
40 Foley Square
New York, New York 10007

              Re:       De La Rosa v. Aspenly Co. LLC et al.,
                        Case No.: 1:18-cv-03456

Dear Honorable Judge Nathan:

       This law firm represents Defendant Aspenly Co. LLC (“Defendant”) in the above
referenced matter.

        The parties in this matter jointly request that the deadline for fact discovery currently set
for February 7, 2019 be extended sixty (60) days through April 8, 2019. The parties are
currently working to resolve this matter through the court’s alternative dispute resolution
program. This is the parties’ first request for extension of time for the fact discovery deadline.
The mediation is currently scheduled for March 7, 2019, and was previously scheduled for
January 11, 2019.

        The parties also jointly request an adjournment for the case management conference that
is currently set for February 22nd until after the scheduled mediation. The parties are available
on March 19th, 21st and 22nd for a case management conference. This is the first request for an
adjournment for the case management conference.

        Thank you for your consideration.

                                                             Kindest regards,




                                                             Reshma Khanna, Esq.



VIA ECF: All Counsel




    711 3rd Avenue, Suite 1900 | New York, NY 10017 | 646.292.8700 | Fax 716.566.5402 | www.GoldbergSegalla.com
   NEW YORK | ILLINOIS | FLORIDA | MARYLAND | MISSOURI | NORTH CAROLINA | PENNSYLVANIA | NEW JERSEY | CONNECTICUT | UNITED KINGDOM

22105216.v1
